Exhibit 4.3 EXECUTION COPY CSX TRANSPORTATION, INC., AS ISSUER AND THE BANK OF NEW YORK TRUST COMPANY, N.A., AS TRUSTEE INDENTURE Dated as of December 13, 2007 Senior Securities Reconciliation and tie between Trust Indenture Act of 1939 (the “Trust Indenture Act”) and Indenture Trust Indenture Act Section Indenture Section Section 310(a)(1) 608, 612 (a)(2) 608, 612 (b) 605, 609 Section 312(a) 701, 702 (b) 702 (c) 702 Section 313(a) 703 (b) 703 (c) 703, 704 (d) 703 Section 314(a) 704 (c)(1) 102 (c)(2) 102 (e) 101, 102, 103 (f) 102 Section 315(a) 601 (b) 603 (c) 601 (d) 601 (e) 515, 609 Section 316(a) (last sentence) 101 (a)(1)(A) 512 (a)(1)(B) 513 (b) 508 (c) 104(5) Section 317(a)(1) 503 (a)(2) 504 (b) 1003 Section 318(a) 108 Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. Attention should also be directed to Section318(c) of the Trust Indenture Act, which provides that the provisions of Section310 to and including 317 are a part of the provisions which govern every qualified indenture, whether or not physically contained herein. TABLE OF CONTENTS RECITALS 1 ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 101. Definitions. 1 Act 2 Additional Amounts 2 Affiliate 2 Authenticating Agent 2 Authorized Newspaper 2 Bankruptcy Law 2 Bearer Security 2 Board of Directors 2 Board Resolution 3 Business Day 3 Clearstream 3 Commission 3 Common Stock 3 Company 3 Company Request 3 Conversion Event 3 Corporate Trust Office 3 Corporation 4 Coupon 4 Currency 4 CUSIP Number 4 Custodian 4 Defaulted Interest 4 Depository 4 Dollars 4 Euro 4 Euroclear 4 European Monetary System 4 European Union 5 Event of Default 5 Foreign Currency 5 GAAP 5 Government Obligations 5 Guarantee 5 Guarantor 5 Holder 5 Indenture 5 Indexed Security 6 Interest Payment Date 6 Judgment Currency 6 i Table of Contents Lien 6 Maturity 6 New York Banking Day 6 Obligation 6 Office 6 Officer 6 Officers’ Certificate 6 Opinion of Counsel 6 Original Issue Discount Security 6 Outstanding 7 Paying Agent 8 Person 8 Place of Payment 8 Predecessor Security 8 Principal Subsidiary 8 Redemption Date 8 Redemption Price 8 Registered Security 8 Regular Record Date 8 Required Currency 8 Responsible Officer 9 Securities Act 9 Security 9 Security Register 9 Special Record Date 9 Stated Maturity 9 Subsidiary 9 Trust Indenture Act 9 Trustee 9 United States 9 United States Alien 10 Vice President 10 Voting Stock 10 Section 102. Compliance Certificates and Opinions. 10 Section 103. Form of Documents Delivered to Trustee. 10 Section 104. Acts of Holders. 11 Section 105. Notices, Etc. to Trustee, Company and Guarantor. 12 Section 106. Notice to Holders of Securities; Waiver. 13 Section 107. Language of Notices. 14 Section 108. Conflict with Trust Indenture Act. 14 Section 109. Effect of Headings and Table of Contents. 14 Section 110. Successors and Assigns. 14 Section 111. Separability Clause. 14 Section 112. Benefits of Indenture. 14 Section 113. Governing Law. 15 Section 114. Business Days. 15 ii Table of Contents Section 115. Counterparts. 15 Section 116. Judgment Currency. 15 ARTICLE TWO SECURITIES FORMS 16 Section 201. Forms Generally. 16 Section 202. Form of Trustee’s Certificate of Authentication. 16 Section 203. Securities in Global Form. 16 ARTICLE THREE THE SECURITIES 17 Section 301. Amount Unlimited; Issuable in Series. 17 Section 302. Currency; Denominations. 21 Section 303. Execution, Authentication, Delivery and Dating. 21 Section 304. Temporary Securities. 23 Section 305. Registration, Transfer and Exchange. 24 Section 306. Mutilated, Destroyed, Lost and Stolen Securities. 27 Section 307. Payment of Interest and Certain Additional Amounts; Rights to Interest and Certain Additional Amounts Preserved. 28 Section 308. Persons Deemed Owners. 30 Section 309. Cancellation. 30 Section 310. Computation of Interest. 31 ARTICLE FOUR SATISFACTION AND DISCHARGE 31 Section 401. Satisfaction and Discharge. 31 Section 402. Defeasance and Covenant Defeasance. 32 Section 403. Application of Trust Money. 36 ARTICLE FIVE REMEDIES 37 Section 501. Events of Default. 37 Section 502. Acceleration of Maturity; Rescission and Annulment. 38 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee. 39 Section 504. Trustee may file proofs of claim. 40 Section 505. Trustee may Enforce Claims Without Possession of Securities or Coupons. 41 Section 506. Application of Money Collected. 41 Section 507. Limitations on Suits. 41 Section 508. Unconditional Right of Holders to Receive Principal and Any Premium, Interest and Additional Amounts. 42 Section 509. Restoration of Rights and Remedies. 42 Section 510. Rights and Remedies Cumulative. 42 Section 511. Delay or Omission not Waiver. 43 Section 512. Control by Holders of Securities. 43 Section 513. Waiver of Past Defaults. 43 Section 514. Waiver of Stay or Extension Laws. 44 Section 515. Undertaking for Costs. 44 ARTICLE SIX THE TRUSTEE 44 Section 601. Certain Duties and Responsibilities. 44 iii Table of Contents Section 602. Certain Rights of Trustee. 45 Section 603. Notice of Defaults. 47 Section 604. Not Responsible for Recitals or Issuance of Securities. 47 Section 605. May Hold Securities. 48 Section 606. Money Held in Trust. 48 Section 607. Compensation and Reimbursement. 48 Section 608. Corporate Trustee Required; Eligibility. 49 Section 609. Resignation and Removal; Appointment of Successor. 49 Section 610. Acceptance of Appointment by Successor. 51 Section 611. Merger, Conversion, Consolidation or Succession to Business. 52 Section 612. Appointment of Authenticating Agent. 52 ARTICLE SEVEN HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY 54 Section 701. Company to Furnish Trustee Names and Addresses of Holders. 54 Section 702. Preservation of Information; Communications to Holders. 54 Section 703. Reports by Trustee. 55 Section 704. Reports by Company. 55 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 56 Section 801. Company May Consolidate, etc., Only on Certain Terms. 56 Section 802. Successor Person Substituted for Company. 56 ARTICLE NINE SUPPLEMENTAL INDENTURES 57 Section 901. Supplemental Indentures without Consent of Holders. 57 Section 902. Supplemental Indentures with Consent of Holders. 59 Section 903. Execution of Supplemental Indentures. 60 Section 904. Effect of Supplemental Indentures. 60 Section 905. Reference in Securities to Supplemental Indentures. 60 Section 906. Conformity with Trust Indenture Act. 60 ARTICLE TEN COVENANTS 61 Section 1001. Payment of Principal, Any Premium, Interest and Additional Amounts. 61 Section 1002. Maintenance of Office or Agency. 61 Section 1003. Money for Securities Payments to be Held in Trust. 62 Section 1004. Additional Amounts. 63 Section 1005. Company Statement as to Compliance. 64 Section 1006. Limitation on Liens on Stock of the Principal Subsidiaries. 64 Section 1007. Waiver of Certain Covenants. 65 Section 1008. Existence; Conduct of Business. 65 ARTICLE ELEVEN REDEMPTION OF SECURITIES 65 Section 1101. Applicability of Article. 65 Section 1102. Election to Redeem; Notice to Trustee. 65 Section 1103. Selection by Trustee of Securities to be Redeemed. 66 Section 1104. Notice of Redemption. 66 iv Table of Contents Section 1105. Deposit of Redemption Price. 68 Section 1106. Securities Payable on Redemption Date. 68 Section 1107. Securities Redeemed in Part. 69 ARTICLE TWELVE SINKING FUNDS 69 Section 1201. Applicability of Article. 69 Section 1202. Satisfaction of Sinking Fund Payments with Securities. 69 Section 1203. Redemption of Securities for Sinking Fund. 70 ARTICLE THIRTEEN REPAYMENT AT THE OPTION OF HOLDERS 70 Section 1301. Applicability of Article. 70 ARTICLE FOURTEEN SECURITIES IN FOREIGN CURRENCIES 71 Section 1401. Applicability of Article. 71 ARTICLE FIFTEEN MEETINGS OF HOLDERS OF SECURITIES 71 Section 1501. Purposes for Which Meetings may be Called. 71 Section 1502. Call, Notice and Place of Meetings. 71 Section 1503. Persons Entitled to Vote at Meetings. 72 Section 1504. Quorum; Action. 72 Section 1505. Determination of Voting Rights; Conduct and Adjournment of Meetings. 73 Section 1506. Counting Votes and Recording Action of Meetings. 74 v Table of Contents INDENTURE, dated as of December 13, 2007 (the “Indenture”), between CSX TRANSPORTATION, INC., a corporation duly organized and existing under the laws of the Commonwealth of Virginia (hereinafter called the “Company”), having its principal executive office located at 500 Water Street, Jacksonville, Florida 32202, and The Bank of New York Trust Company N.A., a New York banking corporation (hereinafter called the “Trustee”), having its Corporate Trust Office located at 10161 Centurion Parkway, 2nd Floor, Jacksonville, FL 32256 (Attention: Florida Corporate). RECITALS The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its debentures, notes or other evidences of indebtedness, unlimited as to principal amount, to bear such rates of interest, to mature at such time or times, to be issued in one or more series and to have such other provisions as shall be fixed as hereinafter provided.All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. This Indenture is subject to the provisions of the Trust Indenture Act of 1939, as amended, and the rules and regulations of the Securities and Exchange Commission promulgated thereunder that are required to be part of this Indenture and, to the extent applicable, shall be governed by such provisions. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders (as herein defined) thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of any series thereof and any Coupons (as herein defined) as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101.Definitions. Except as otherwise expressly provided in or pursuant to this Indenture or unless the context otherwise requires, for all purposes of this Indenture: (1)the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; 1 Table of Contents (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the United States of America and, except as otherwise herein expressly provided, the terms “generally accepted accounting principles” or “GAAP” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted in the United States of America at the date of such computation; (4)the words “herein”, “hereof”, “hereto” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; and (5)the word “or” is always used inclusively (for example, the phrase “A or B” means “A or B or both”, not “either A or B but not both”). Certain terms used principally in certain Articles hereof are defined in those Articles. “Act”, when used with respect to any Holders, has the meaning specified in Section 104. “Additional Amounts” means any additional amounts which are required hereby or by any Security, under circumstances specified herein or therein, to be paid by the Company in respect of certain taxes, assessments or other governmental charges imposed on Holders specified therein and which are owing to such Holders. Whenever the Company is required to pay an Additional Amount it shall deliver an Officers’ Certificate to the Trustee stating such Additional Amount per $1,000 in aggregate principal amount of Securities. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control”, when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section612 to act on behalf of the Trustee to authenticate Securities of one or more series. “Authorized Newspaper” means a newspaper, in an official language of the place of publication or in the English language, customarily published on each day that is a Business Day in the place of publication, whether or not published on days that are legal holidays in the place of publication, and of general circulation in each place in connection with which the term is used or in the financial community of each such place.Where successive publications are required to be made in Authorized Newspapers, the successive publications may be made in the same or in different newspapers in the same city meeting the foregoing requirements and in each case on any day that is a Business Day in the place of publication. “Bankruptcy Law” has the meaning specified in Section 501. “Bearer Security” means any Security in the form established pursuant to Section201 which is payable to bearer. “Board of Directors” means the board of directors of the Company or any committee of that board duly authorized to act generally or in any particular respect for the Company hereunder. 2 Table of Contents “Board Resolution” means a copy of one or more resolutions, certified by the Corporate Secretary or an Assistant Corporate Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, delivered to the Trustee. “Business Day”, with respect to any Place of Payment or other location, means, unless otherwise specified with respect to any Securities pursuant to Section301, any day other than a Saturday, Sunday or other day on which banking institutions in such Place of Payment or other location are authorized or obligated by law, regulation or executive order to close. “Clearstream” means Clearstream Banking société anonyme, or its successor. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934, as amended, or, if at any time after the execution of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Common Stock” includes any stock of any class of the Company which has no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding up of the Company and which is not subject to redemption by the Company. “Company” means the Person named as the “Company” in the first paragraph of this instrument until another successor Person shall have become such pursuant to the applicable provisions of this Indenture, at which point “Company” shall mean such other successor Person, and any other obligor upon the Securities. “Company Request” and “Company Order” mean, respectively, a written request or order, as the case may be, signed in the name of the Company by any two Officers or by an Officer and either an Assistant Treasurer or an Assistant Corporate Secretary of the Company, and delivered to the Trustee. “Conversion Event” means the cessation of use of (i)a Foreign Currency both by the government of the country or the confederation which issued such Foreign Currency and for the settlement of transactions by a central bank or other public institutions of or within the international banking community, (ii)the Euro both within the European Monetary System and for the settlement of transactions by public institutions of or within the European Union or (iii)any currency unit or composite currency other than the Euro for the purposes for which it was established. “Corporate Trust Office” means either (A)the principal corporate trust office of the Trustee in which at any particular time its corporate trust business shall be administered, which office at the date of original execution of this Indenture is located at 1061 Centurion Parkway, 2nd Floor Jacksonville, Florida 32256 Attention: Florida Corporate, or (B)for purposes of Sections 301(9) and 1002, the principal corporate trust office of the Trustee in the Borough of Manhattan, The City of New York at which at any particular time its corporate trust business shall be administered in The City of New York, which office at the date of original execution of this Indenture is located at 101 Barclay Street, New York, New York 10286; provided that, for purposes of any request, demand, authorization, direction, notice, consent, waiver or Act of Holders or other document or notice provided or permitted by this Indenture to be made upon, given or furnished to, or filed with, the Trustee, whether pursuant to Section105 or otherwise, “Corporate Trust Office” means any office referred to in clause (A) of this paragraph. 3 Table of Contents “Corporation” and “corporation” includes corporations, associations, companies and business trusts. “Coupon” means any interest coupon appertaining to a Bearer Security. “Currency”, with respect to any payment, deposit or other transfer in respect of the principal of or any premium or interest on or any Additional Amounts with respect to any Security, means Dollars or the Foreign Currency, as the case may be, in which such payment, deposit or other transfer is required to be made by or pursuant to the terms hereof or such Security and, with respect to any other payment, deposit or transfer pursuant to or contemplated by the terms hereof or such Security, means Dollars. “CUSIP Number” means the alphanumeric designation assigned to a Security by Standard
